Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in *1005Schenectady County) to review a determination of respondent Commissioner of Motor Vehicles which suspended petitioner’s repair shop registration for 30 days.
Petitioner represented on its invoice that it had replaced a certain part with a new part when in fact the part was not new. Furthermore, other parts that were replaced later needed corrective repairs causing additional expense to the car’s owner. Under these circumstances and on the basis of the record before us, there is substantial evidence to support the determination of guilt as to each of the violations including the conclusion that petitioner engaged in fraudulent and deceptive practices in violation of Vehicle and Traffic Law § 398-e (1) (g) (see, Matter of Lyon Coram Auto Body v New York State Dept. of Motor Vehicles, 147 AD2d 564) and that there was a willful failure to provide quality repairs in violation of 15 NYCRR 82.5 (g) (see, Matter of Corniola v Department of Motor Vehicles, 175 AD2d 283). In addition, the fines and penalties imposed do not constitute a disproportinate sanction under the circumstances (see, Matter of Eves v Passidomo, 121 AD2d 538). Petitioner’s remaining contentions have been considered and rejected as being without merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.